Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected fig. 8A and claims 4 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/21/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the light emitting element” throughout the claim, however, the invention is drawn to “a light flux controlling member”. Therefore, the scope of the invention is not clear because it is unclear whether the source is part of the invention. 
It is also  unclear to what the second condition is referring. In particular, the condition 2 is not described or shown with reference to the elected species of 8A. 
Appropriate correction is required.  Claims are examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8  are rejected under 35 U.S.C. 103 as being unpatentable over Chiu 9,806,242 in view of Park 9,890,921.
	In regard to claim 1, Chiu teaches a light flux controlling member for controlling a distribution of light emitted from an incidence surface (surface immediately above source 50-fig. 4) disposed on the back side of the light flux controlling member 1, the incidence surface allowing incidence of the light emitted from the light emitting 15element (fig. 4), and a reflection surface disposed at a position on a front side of the light flux controlling member (central area around point above source), the position facing the light emitting element with the incidence surface interposed between the reflection surface and the light emitting element, the reflection surface reflecting, in a lateral direction, the light incident on the incidence surface in such a 20way that the reflected light travels away from an optical axis of the light emitting element, wherein the emission unit includes: a first emission surface disposed on the front side of the light flux controlling member (outer portion of 222), the first emission surface reflecting a first part of the light from the incidence unit and emitting a second part of the light from the incidence unit, and 25a second emission surface  324 disposed on the back side of the light flux controlling member so as to face away from the first emission surface, the second emission surface 28reflecting a third part of the light from the incidence unit and emitting a fourth part of the light from the incidence unit (as shown in fig. 4)
	Chiu lacks a plurality of sources, legs,  and the flux controlling member comprising a plurality of incident and emission units 
	Park teaches a flux controlling member comprising 5n incidence units for allowing incidence of the light emitted from the n light emitting elements, respectively; an emission unit disposed between the n incidence units in a direction along the substrate, the emission unit allowing emission of the light incident on the n incidence units while guiding the light; comprising n light emitting elements 100 (figs 1, 5, 8, 9) disposed on a substrate 110, and 10a plurality of legs 240 disposed on a back side of the light flux controlling member, the plurality of legs supporting the light flux controlling member with respect to the substrate 110.
It would have been obvious to one of ordinary skill in the art at the time of filing to integrate a plurality of flux members  in Chiu such as taught by Park.  One of ordinary skill in the art would have been motivated to integrate the flux members to provide a desired number of incident/emission units as well as legs to support the member with respect to the sources in order to simplify manufacturing and/or assembly of a backlight or other planar lighting device, and/or to assure placement/spacing is maintained at desired intervals as well as to reduce cost. 
	Chiu and Park provide for each of the plurality of legs being disposed at a position satisfying condition 1 with the light flux controlling member in plan view, at least a part of the leg is disposed outside a first region surrounded by 2n straight lines obtained by drawing two straight lines from a center of each of the n incidence units, the two straight lines being at respective angles of + (60 / n)° and - (60 / n)° with respect to a center of gravity of a 10polygonal formed by connecting the respective centers of the n incident units,  (note: Park’s legs are in peripheral regions of the optic elements and would thus be outside a first region as described).
	In regard to claim 2, Park provides for the n incidence units are four incidence units disposed at positions corresponding to respective vertices of a 29rectangle with the light flux controlling member in plan view (note: any 4 units such as shown in fig. 5-also note comprising language is open ended).
	In regard to claim 3, Chiu and Park provide for each of the plurality of legs is disposed at a position satisfying the condition 1 (as described above).  
In regard to claims 6-8, Chiu and Park provide for a light emitting device, comprising n light emitting elements disposed on a substrate; and the light flux controlling member according to claim 1 disposed above the n light 15emitting elements (as described above) and a surface light source device, comprising: a plurality of the light emitting devices according to claim 6 (Park fig. 8); and a light diffusion plate 410 that transmits light emitted from the plurality of light emitting 20devices while diffusing the light and a display device comprising: the surface light source device according to claim 7, and a display member 20 to be illuminated with light emitted from the surface light source 25device.  
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to show or fairly suggest a method for improving luminance unevenness of the light emitting device according to claim 6, wherein: the plurality of legs of the light flux controlling member are fixed to the substrate by using an adhesive having an optical absorption rate selected according to a luminance 5distribution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE A BANNAN/Primary Examiner, Art Unit 2875